Citation Nr: 0406041	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  99-08 055	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for left ear hearing loss.

2.  Entitlement to service connection for seborrheic 
dermatitis.

3.  Entitlement to an effective date earlier than April 2, 
1998 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and August 1999 rating 
decisions.  The RO has confirmed and continued a 10 percent 
rating for left ear hearing loss, denied service connection 
for seborrheic dermatitis, and granted service connection for 
tinnitus as 10 percent disabling effective April 2, 1998.  

In June 2000, the veteran requested a hearing before a member 
of the Board sitting in Washington, D.C.  A few days later, 
he prepared a statement wherein he indicated that he wanted 
the hearing in Georgia.  Thereafter, VA examinations were 
conducted in 2002.  The reports show that the veteran had 
returned to New Jersey.  In about March 2003, the Newark, New 
Jersey RO wrote to the veteran to confirm his continued 
desire for a hearing and the desired location.  The RO 
notified the veteran that he needed to respond within 30 
days; otherwise, it would be assumed that he wanted his case 
considered by the Board.  There was no response from the 
veteran.  

(Consideration of the claim of service connection and claim 
for an earlier effective date will be deferred pending 
completion of the development sought in the remand set out 
below.)




FINDING OF FACT

Audiometric test results correspond to a Level XI for left 
ear sensorineural hearing loss; testing for the non-service-
connected right ear equates to Level I.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
service-connected left ear sensorineural hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.87, Table VI, VIa, Table VII, Diagnostic Code 6101 
(1998); 38 C.F.R. §§ 4.85, 4.86 Table VI, VIa, Table VII, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.85 and the regulatory provisions 
that follow.  During the course of the veteran's claim, the 
criteria for rating hearing impairment and other diseases of 
the ear were revised.  64 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Amendments to those criteria became effective on June 
10, 1999.  See Schedule for Rating Disabilities; Diseases of 
the Ear and Other Sense Organs, 64 Fed. Reg. 25,209 (codified 
at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2003)).  

The criteria in effect before and after the 1999 regulatory 
changes establish eleven auditory acuity levels designated 
from I to XI.  Both versions of the regulations use Tables VI 
and VII to calculate the rating to be assigned.  38 C.F.R. § 
4.87 (1998); 38 C.F.R. § 4.85 (2003).  (The amendments did 
not change the content of the tables. 64 Fed. Reg. 25,202-
25,210).  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic or other 
examiner certifies that the use of both puretone averages and 
speech discrimination scores is inappropriate, Table VIa is 
to be used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) (2003).  Under 
the criteria that became effective in June 1999, when the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a) (2003).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2003).  

Because the applied rules are not enumerated in the 
supplemental statements of the case that were published in 
August 1999, March 2001, or March 2003, it is unclear whether 
the RO applied the revised versions of the regulatory 
criteria.  However, given that there has been no discernable 
change in criteria-the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe in greater detail how 
they are applied.  In this case, for the reasons that follow, 
neither the old nor the new version of 38 C.F.R. § 4.85 is 
more favorable to the veteran.  

Prior to June 10, 1999, 38 C.F.R. § 3.383 (1998) provided 
that hearing in a nonservice-connected ear was considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant was totally deaf in 
both ears.  See VAOPGCPREC 32-97 (1997), published at 62 Fed. 
Reg. 63605 (August 29, 1997); see also Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000).  The revised rating criteria 
provided that when impaired hearing is service-connected in 
only one ear, and the veteran is not totally deaf in both 
ears, the nonservice-connected ear will be assigned a Roman 
Number I designation for hearing impairment, subject to the 
provisions of 38 C.F.R. § 3.383 (2003).  38 C.F.R. § 4.85(f) 
(2003).

Effective December 6, 2002, an amendment to 38 U.S.C.A. § 
1160(a)(3) requires that compensation be payable for the 
combination of service-connected and non-service-connected 
disabilities as though both disabilities were service 
connected when there is deafness compensable to a degree of 
10 percent or more in the service-connected ear and deafness 
in the other ear as a result of non-service-connected 
disability.  See Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 103, 116 Stat. 2820, 2821-22 (2002) (to be 
codified as amended at 38 U.S.C. § 1160).  The veteran was 
notified of these new provisions by letter dated in December 
2003.  In the present case, the change in law does not result 
in a higher disability evaluation and so does not result in a 
more favorable decision than the pre-amendment rules.  

The evidence of record includes two complete audiogram 
reports.  The first was that conducted as part of a VA 
examination in August 1998.  The results of that audiogram 
are as follows:  









1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT 
(dbls)

20
15
25
20
LEFT 
(dbls)

95
90
100
105

The average puretone threshold in the right ear was 20 
decibels and in the left ear it was 96 decibels.  Maryland 
CNC controlled speech discrimination testing revealed scores 
of 100 percent in the right ear and 0 percent in the left 
ear.  The examiner reported that this represented normal 
hearing in the right ear and profound sensorineural loss in 
the left ear.  The results of this audiogram represent a 
Level XI hearing loss in the left ear (puretone threshold 
average between 90 and 97, with speech discrimination scores 
between 0 and 34).  Since the right ear is not service 
connected and does not exhibit deafness, it is treated as 
normal for rating purposes and assigned a Level I hearing 
loss.  Under Table VII this hearing loss represents a 10 
percent disability.  Since all of the four scores in the left 
ear at 1000, 2000, 3000, and 4000 Hertz are at 55 decibels or 
higher, the provisions of 38 C.F.R. § 4.86 apply.  This means 
that the Roman numeral designation for hearing impairment 
must be determined from either Table VI or Table VIa, 
whichever yields the higher numeral.  Here, the veteran's 
left ear hearing loss is already assigned the highest numeral 
of XI.  Consequently, application of this provision does not 
result in a higher evaluation.

A VA audiological examination was also conducted in October 
2002.  The results of that examination are as follows:









1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT 
(dbls)

20
20
20
20
LEFT 
(dbls)

95
95
105
105

The average puretone threshold scores were 20 decibels in the 
right ear and 100 decibels in the left ear.  Maryland CNC 
controlled speech discrimination tests showed scores of 96 
percent in the right ear and 4 percent in the left ear.  The 
examiner reported right ear hearing within normal limits and 
the left ear hearing loss as severe to profound sensorineural 
loss.  Word recognition was considered excellent in the right 
ear and very poor on the left ear.  Under Table VI these 
results correlate to a Level XI hearing loss in the left ear 
(puretone threshold average between 90 and 97, with speech 
discrimination scores between 0 and 34).  As noted above, the 
non-service connected right ear being treated as normal 
results in assignment of a Level I hearing loss under Table 
VI.  Applying these levels to Table VII results in a 10 
percent disability rating.  A different result does not flow 
from application of 38 C.F.R. § 4.86.  Consequently, a higher 
disability rating for left ear hearing loss is not warranted.

Although the examiners have indicated that the veteran has 
normal hearing acuity in the right ear, even if the rating 
criteria are applied to the audiogram results for this non-
service-connected ear, a Level I result is obtained.  
Consequently, no matter the approach taken, a rating higher 
than 10 percent is not warranted under these criteria. 

The Board has considered whether the veteran's hearing loss 
is an exceptional case that should be considered under the 
provisions of 38 C.F.R. § 3.321 (2003).  The Board finds that 
the evidence does not reflect that the veteran's left ear 
hearing loss has caused marked interference with employment 
(i.e., beyond that contemplated under the schedular 
criteria), or necessitated any recent period of 
hospitalization, such that consideration of an extra-
schedular rating is warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  For the reasons set forth above, the preponderance 
of the evidence is against the claim for a higher rating.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) and the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and adding 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants").  

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter dated in March 2001 of the 
evidence needed to substantiate the claim for a higher rating 
for left ear hearing loss.  In particular, the RO asked the 
veteran to provide evidence of any recent treatment for the 
left ear hearing loss.  VA must notify a claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
notified the veteran of this by the March 2001 letter.  The 
RO also indicated that the veteran should provide information 
as to any additional evidence that he wanted to have VA 
obtain.  Consequently, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and newly promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the Board 
is not aware of any additional outstanding evidence to be 
obtained, either by VA or the veteran.  The veteran was 
provided VA examinations evaluating the severity of his left 
ear hearing loss.  Taken together, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional evidence helpful to 
the claim for an increased rating for left ear hearing loss.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for left ear hearing loss is denied.


REMAND

Regarding the claim of service connection for seborrheic 
dermatitis, the Board finds that additional development is 
necessary to obtain a medical opinion as to whether there is 
any connection between present disability and military 
service.  In this regard, the Board notes that the veteran's 
service medical records show erythema on the left side of the 
face in November 1982 and slight erythema in September 1981.  
At the June 1999 hearing, the veteran described a rash around 
the bridge of his nose, and down into his beard that began 
when he went into a gas chamber with a gas mask during his 
military service.  He related he thereafter experienced these 
symptoms off and on during service.  The veteran said that 
the symptoms keep coming back.  A VA examination report dated 
in August 1998 reflects a history of recurrent rash on the 
face since 1981 that is slightly itchy.  A physical 
examination showed hypopigmented, scaly macules of the 
paranasal area in the eyebrows and scalp.  The diagnosis was 
seborrheic dermatitis.  No opinion as to etiology was 
provided.  

Given the veteran's contentions that the present skin 
disorder began in service and continued off and on 
thereafter, and considering that there are notations in the 
service medical records of skin problems, additional 
development in the form of obtaining a VA examiner's opinion 
is necessary.

As to the issue of entitlement to an earlier effective date 
for the grant of service connection for tinnitus, the Board 
finds that additional development is needed as to this issue 
as well.  As noted above, the VCAA and VA's implementing 
regulations require that the veteran be notified of the 
evidence needed to substantiate his claim.  (The implementing 
regulations are applicable even where rating decision 
preceded the VCAA.  VAOPGCPREC 7-2003.)  In particular, he 
must be told of the evidence that he is responsible for 
producing and the evidence that VA is responsible for 
producing.  38 C.F.R. § 3.159 (2003).  In this case, the RO 
did not notify the veteran of the evidence needed to 
substantiate a claim for an earlier effective date.  While VA 
General Counsel has held that 38 U.S.C.A. § 5103(a) does not 
require a separate notification as to the information and 
evidence necessary to substantiate a newly raised 
"downstream" issue in a notice of disagreement, this 
holding requires that proper VCAA notification as to the 
claim of service connection precede the rating decision with 
which the veteran disagreed.  This position stems from the 
idea that the newly raised issue is part of the same claim as 
the issue that was decided in the rating decision, rather 
than a new claim triggering new notification requirements.  
VAOPGCPREC 8-2003.  Here, however, the veteran was not 
notified of the evidence needed to substantiate the claim of 
service connection for tinnitus.  Therefore, the veteran's 
claim appears to fall outside the scope of VAOPGCPREC 8-2003.  
Consequently, specific notice satisfying the requirements 
under the VCAA regulations as to the earlier effective date 
claim is needed.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed, especially with respect to the 
earlier effective date claim.  38 C.F.R. 
§ 3.159.  

2.  The RO should schedule another VA skin 
examination with a view toward obtaining an 
opinion as to whether the veteran's 
seborrheic dermatitis as likely as not had 
its onset in service.  The RO should 
provide the examiner with the claims file 
and ask the examiner to review the claims 
file prior to rendering an opinion.  In 
particular, the examiner should review the 
August 1998 VA examination report and the 
veteran's testimony at the hearing held in 
June 1999.  The examiner is asked to 
conduct whatever examination, research, or 
tests are deemed necessary to arrive at a 
well-founded medical opinion as to whether 
any seborrheic dermatitis had its onset 
during military service.  The reasons for 
all opinions should be set forth in detail.  

3.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



